98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Victorio C. RIVERA, Plaintiff-Appellant,v.KEY TITLE AND ESCROW;  First Security Bank;  Robert E.Nordyke, Attorney;  Lester Stringer;  ViolaStringer, Defendants-Appellees.
No. 95-36201.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Victorio C. Rivera appeals pro se the district court's dismissal of his civil rights action for failure to prosecute and failure to comply with a court order.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm in light of Rivera's failure to file a pleading responsive to the defendants' summary judgment motion despite the magistrate judge's warning that failure to do so would result in the dismissal of his case.  See Ferdik v. Bonzolet, 963 F.2d 1258 (9th Cir.1992).


3
The request of Robert Nordyke and Lester and Viola Stringer for fees and costs pursuant to Fed.R.App.P. 38 is denied "without prejudice to the appellees requesting such an award of fees and costs in a separately filed motion."   Gabor v. Frazer, 78 F.3d 459 (9th Cir.1996).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because this case presents no exceptional circumstances, Rivera was not entitled to appointed counsel before the district court.   See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.1986)